ASSET PURCHASE AGREEMENT

FOR

THE ASSETS RELATING TO

CERTAIN PRODUCTS

by and among

NOVAVAX, INC.,

FIELDING PHARMACEUTICAL COMPANY

and

PHARMELLE, LLC

1

Date: September 22, 2005TABLE OF CONTENTS

      ARTICLE 1 CONVEYANCE OF ASSETS; OTHER AGREEMENTS 1.01   Assets to be
Conveyed 1.02   Excluded Assets 1.03   Purchase Price 1.04   Payment 1.05  
Delivery of Inventory and Other Tangible Assets; Vehicle Transfer 1.06   Closing
1.07   Delivery of Documents 1.08   Conveyance of Assets and Inventory 1.09  
Scope of PHARMELLE’s Rights
 
   
1.10
  Taxes
 
   
1.11
  Assumed Liabilities
 
   
1.12
  Access to Information
 
   
1.13
  Asset Transfer
 
   

      ARTICLE 2 ACCOUNTS RECEIVABLE AND RETURNED GOODS

 
     

 
   
2.01
  Pre-Closing Accounts Receivable
 
   
2.02
  Post-Closing Accounts Receivable
 
   
2.03
  Returned Goods
 
   

      ARTICLE 3 REGULATORY MATTERS

 
     

 
   
3.01
  Filings with FDA Regarding Transfer of NDAs
 
   
3.02
  Responsibility for the Products
 
   
3.03
  FDA Annual Reports and Adverse Event Report
 
   
3.04
  Regulatory and Medical Affairs
 
   
3.05
  Rebates for Amounts Paid under Government Programs
 
   

      ARTICLE 4 REPRESENTATIONS AND WARRANTIES

 
     

 
   
4.01
  Representations and Warranties of NOVAVAX
 
   
4.02
  Representations and Warranties of PHARMELLE
 
   
4.03
  Survival of Representations and Warranties
 
   
4.04
  Certain Limitations
 
   

      ARTICLE 5 INDEMNIFICATION

 
     

 
   
5.01
  Indemnification by NOVAVAX
 
   
5.02
  Indemnification by PHARMELLE
 
   
5.03
  Payments
 
   
5.04
  Conduct of Litigation
 
   
5.05
  Exclusive Remedy
 
   

      ARTICLE 6 MISCELLANEOUS 6.01   Entire Agreement 6.02   Counterparts 6.03  
Brokerage and Other Commissions 6.04   Notices 6.05   Assignment 6.06  
Governing Law 6.07   Headings 6.08   Expenses 6.09   Successors and Assigns
 
   
6.10
  Agreement to Take Necessary and Desirable Actions
 
   
6.11
  No Implied Waiver
 
   
6.12
  Force Majeure
 
   
6.13
  Confidentiality; No Disparagement
 
   
6.14
  Relationship
 
   
6.15
  Severability
 
   
6.16
  Press Release
 
   
6.17
  Affiliates
 
   
6.18
  Waiver of Bulk Sales
 
   
6.19
  Exhibits and Schedules
 
   
6.20
  Interpretation
 
   
6.21
  Arbitration
 
   

     
SCHEDULES
 

 
 

Schedule 1.01(a)
Schedule 1.01(b)
Schedule 1.01(d)
Schedule 1.01(e)
Schedule 1.04
Schedule 1.09
  Trademarks and Tradenames
NDA
Primary Products with respect to which Inventory is to be Assigned
Assumed Contracts
Wiring Instructions
AVC Products

      NOVAVAX AND FIELDING DISCLOSURE SCHEDULES

 
     

 
   
Schedule 4.01(d)
Schedule 4.01(e)
Schedule 4.01(k)
Schedule 4.01(n)
  Consents
Liens
Facilities and Manufacturing
Suppliers

EXHIBITS

Exhibit A – Bill of Sale and Assignment
Exhibit B – FIELDING Trademark Assignment
Exhibit C – NOVAVAX Trademark Assignment

2

Exhibit D – Assumption AgreementASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is dated and entered into as
of September 22, 2005, by and among NOVAVAX, INC., a corporation organized and
existing under the laws of the State of Delaware with a principal place of
business at 508 Lapp Road, Malvern, Pennsylvania 19355 (“NOVAVAX”), FIELDING
PHARMACEUTICAL COMPANY, a corporation organized and existing under the laws of
the State of Delaware and a wholly-owned subsidiary of NOVAVAX (“FIELDING”), and
PHARMELLE, LLC, a limited liability company organized and existing under the
laws of the State of Missouri with a principal place of business at 170 S Wm
Dillard Drive, Building 3, Suite 109, Gilbert, Arizona 85233 (“PHARMELLE”).

W I T N E S S E T H:

WHEREAS, NOVAVAX and FIELDING desire to sell to PHARMELLE, and PHARMELLE desires
to purchase from NOVAVAX and FIELDING, assets relating to certain pharmaceutical
products known as AVC, NovaNatal and NovaStart (together, the “Primary
Products”) and assets relating to certain formerly-marketed products known as
Vitelle, Nestabs, Gerimed, Irospan and Nesentials (together with the Primary
Products, the “Products”) of NOVAVAX and FIELDING, on the terms and subject to
the conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby mutually acknowledged, the parties,
intending to be legally bound, hereby covenant, contract, and agree as follows:

ARTICLE 1

CONVEYANCE OF ASSETS; OTHER AGREEMENTS

1.01 Assets to be Conveyed.

On the Closing Date (as defined in Section 1.06 below), and subject to the terms
and conditions of this Agreement (including, without limitation, the provisions
of Section 1.09 hereof), NOVAVAX and FIELDING will sell, assign, convey,
transfer, and deliver to PHARMELLE, and PHARMELLE will purchase and accept from
NOVAVAX and FIELDING, the following:

(a) All of NOVAVAX’s and FIELDING’s right, title, and interest in and to the
trademarks and tradenames set forth on Schedule 1.01(a) attached hereto
(together, the “Trademarks and Tradenames”), subject to any geographic
restrictions set forth on such Schedule, together with the goodwill of the
business symbolized by such Trademarks and Tradenames;

(b) Subject to the provisions of this Agreement and to any geographic
restrictions set forth on the Schedule referred to herein, all of NOVAVAX’s
right, title, and interest in and to the new drug application set forth on
Schedule 1.01(b) attached hereto (the “NDA”), including supplements, records,
and reports as required to be kept under 21 C.F.R. §314.81 (or under any
successor or comparable regulation), whether issued or pending, together with
correspondence to or from the U.S. Food and Drug Administration (the “FDA”),
which relate exclusively to the Products;

(c) All of NOVAVAX’s and FIELDING’s right, title, and interest in and to the
tradedress, if any, associated with the Products, subject to any geographic
restrictions set forth on Schedule 1.01(a) and excluding any corporate or
division name of NOVAVAX or any of its Affiliates (as defined in Section 6.17
below), any logo of NOVAVAX or any of its Affiliates, and any trademark or
tradename (other than the Trademarks and Tradenames) of NOVAVAX or any of its
Affiliates;

(d) All existing inventory of the Primary Products as set forth on
Schedule 1.01(d) attached hereto, subject to the delivery restrictions set forth
therein and in Section 1.05(a) below and to the extent not sold prior to the
Closing Date, including any finished goods inventory, raw materials owned by
NOVAVAX and sample product inventory (together, the “Inventory”);

(e) All of NOVAVAX’S and FIELDING’s right, title and interest in and to the
contracts set forth on Schedule 1.01(e) (together, the “Assumed Contracts”);

(f) Customer lists and market research information regarding the Primary
Products;

(g) Historical sales results for the Primary Products as measured by factory
sales and prescription data;

(h) Supplier lists for products and components for the Primary Products;

(i) All training materials regarding the Primary Products;

(j) Current and historical sales literature, proof sources and promotional items
for the Primary Products;

(k) All items relating to telesales for the Primary Products to allow for the
continuation of existing programs;

(l) Sales force alignment data and source information for the Primary Products;

(m) Sales force mapping and targeting information, to include existing computer
software, for the Primary Products;

(n) Links/URLs and software to maintain the existing sales management website
for the Primary Products;

(o) Subject to the delivery restrictions set forth in Section 1.05(c) below, all
of NOVAVAX’s right, title, and interest in and to the vehicles set forth on
Schedule 1.01(o) attached hereto; and

(p) To the extent possible after good faith effort by NOVAVAX, all items,
materials and the like of the nature described in clauses (f) through (n) for
all Products other than the Primary Products.

All of the assets described in Sections 1.01(a) — (p) are hereinafter sometimes
referred to together as the “Assets.” This Agreement shall not constitute an
agreement to assign any Asset (including any Assumed Contract), or any claim or
right arising thereunder if an attempted assignment thereof, without consent of
a third party, would constitute a breach or other contravention of any agreement
with respect to such Asset. NOVAVAX, FIELDING and PHARMELLE will each use
commercially reasonable efforts (but without any payment of money by NOVAVAX or
FIELDING other than out-of-pocket legal expenses) to obtain the consent of the
other party or parties to any such Asset (including any Assumed Contract) or any
claim or right arising thereunder for the assignment thereof to PHARMELLE. If
such consent is not obtained, or if an attempted assignment of any such Asset
(including any Assumed Contract) or claim or right would be ineffective or would
adversely affect the rights of PHARMELLE thereunder so that PHARMELLE would not
in fact receive all such rights, PHARMELLE shall not, except as provided in this
sentence, assume liabilities or obligations with respect thereto, and the
parties will cooperate in a mutually agreeable arrangement under which PHARMELLE
would obtain the benefits and assume the obligations thereunder in accordance
with this Agreement, which arrangement may include, without limitation,
subcontracting, sublicensing or subleasing to PHARMELLE, or under which NOVAVAX
or FIELDING would enforce for the benefit of PHARMELLE with PHARMELLE assuming
NOVAVAX’s or FIELDING’s obligations, as applicable, any and all rights of
NOVAVAX or FIELDING against a third party. NOVAVAX or FIELDING, as applicable,
will promptly pay to PHARMELLE when received all monies received by such party
under or with respect to any Asset (including any Assumed Contract) or any claim
or right or any benefit arising thereunder, except to the extent the same
represents an excluded asset as contemplated by Section 1.02 below.

1.02 Excluded Assets .

The parties hereby expressly acknowledge that PHARMELLE is not purchasing and
shall not acquire any assets or rights of NOVAVAX or FIELDING other than the
Assets, including but not limited to any right, title or interest in, to or
under ESTRASORB®, ANDROSORB® and Gynodiol®.

3

1.03 Purchase Price.

(a) The purchase price for the Assets (the “Purchase Price”) shall be Two
Million Five Hundred Thousand Dollars ($2,500,000), payable as set forth in
Section 1.04 below, and certain royalty payments pursuant to clause (b) of this
Section 1.03. The parties agree and acknowledge that $100,000 of the Purchase
Price (the “Deposit”) has been deposited by PHARMELLE into an escrow account
maintained by West Land Title Company (the “Escrow Agent”), Escrow Account
No. 05-06815-19, at Marshall & Ilsley Bank.

(b) In addition to the amount set forth in Section 1.03(a) above, PHARMELLE
agrees to pay NOVAVAX royalties on the AVC Products (as defined in Section 1.09
below), for the five year period commencing on the Closing Date and ending on
the fifth anniversary thereof, in the amount of 35% of annual Net Sales of AVC
Products between $1,175,000 and $2,200,000 and 25% of annual Net Sales of AVC
Products in excess of $2,200,000. For example, if annual Net Sales for calendar
year 2007 are $2,300,000, payment shall be made in the amount of $358,750 for
the amount of such sales between $1,175,000 and $2,200,000 ($2,200,000 —
$1,175,000 = $1,025,000 * .35 = $358,750) and $25,000 for the amount in excess
of $2,200,000 ($2,300,000 — $2,200,000 = $100,000 *.25 = $25,000), for aggregate
royalty payments to NOVAVAX of $383,750 for such year. Royalty payments will be
payable quarterly based on regular calendar quarter-end dates (i.e.,
December 31, March 31, June 30 and September 30, provided that the first quarter
for which payments shall be made shall include the stub period between the
Closing Date and October 1, 2005) in arrears, commencing December 31, 2005, no
later than the last day of each month following the end of a quarter. PHARMELLE
shall be obligated to pay 50% of the amount due for the first quarter of each
payment year, 50% of the amount due for the second quarter of each payment year,
100% of the amount due for the third quarter of each payment year, and 100% of
the amount due for the fourth quarter of each payment year, with a true-up at
the end of each such year. For purposes of this Agreement, Net Sales shall mean
sales of the AVC Products after deductions for discounts and credits for refunds
and returns and rebates (which rebates shall include those related to sales and
usage such as Medicaid rebates, forced or mandated wholesaler/distributor
rebates, and rebates to other governmental agencies or purchasing associations),
but freight charges from PHARMELLE’s warehouse shall not be deducted from Net
Sales.

(c) NOVAVAX shall have the right to review and/or audit PHARMELLE’s books and
records in any manner relevant to the determination of the royalty at any time
during the five-year term set forth above or within one year following its
receipt of the final royalty payment, and PHARMELLE shall fully cooperate in the
conduct of any such review or audit. Any such review or audit shall be conducted
at NOVAVAX’s sole expense, and shall be done upon reasonable notice and during
normal business hours at the place of business where the business records in
question have been historically kept. If any such review or audit shall disclose
errors which, in the aggregate, result in an understatement of NOVAVAX’s royalty
by five percent or more, then PHARMELLE shall reimburse direct and reasonable
out-of-pocket fees and expenses (including accounting and legal fees) incurred
by NOVAVAX in connection with the review or audit and shall further reimburse
NOVAVAX for the amount of such understatement, plus interest at the
then-prevailing prime interest rate.

1.04 Payment.

At the Closing (as defined in Section1.06 below), PHARMELLE will pay the
Purchase Price (not including any royalty payments) as follows:

(a) $2,400,000.00 shall be paid to NOVAVAX by wire transfer of immediately
available funds to the account specified in Schedule 1.04 attached hereto; and

(b) written instructions will be delivered by PHARMELLE to the Escrow Agent
authorizing the Escrow Agent to release the Deposit to NOVAVAX.

1.05 Delivery of Inventory and Other Tangible Assets; Vehicle Transfer.

(a) Inventory. As contemplated by Section 1.01(d) above, on the Closing Date,
NOVAVAX will sell, assign, convey, and transfer to PHARMELLE, and PHARMELLE will
purchase and accept from NOVAVAX, the Inventory. NOVAVAX will provide to
PHARMELLE at the Closing evidence reasonably acceptable to PHARMELLE that
NOVAVAX has deposited the Inventory with a common carrier designated by
PHARMELLE and arranged for delivery thereof to PHARMELLE (which evidence shall
include an inventory sheet); provided, however, that PHARMELLE agrees and
acknowledges that certain raw materials held by Napp Laboratories, LLC
constituting the Inventory, as set forth on Schedule 1.01(d), will not be
delivered to PHARMELLE as contemplated by the preceding sentence but rather will
be delivered to KING (as defined in Section 1.09 below) for production and
thereafter delivered by KING to PHARMELLE. All Inventory will be shipped at
PHARMELLE’S expense to PHARMELLE’S facilities in Gilbert, Arizona or such other
location(s) as the parties may mutually agree via the common carrier mentioned
in the preceding sentence, which shall have been designated in advance in
writing by PHARMELLE. NOVAVAX shall bear the risk of loss to the Inventory until
the Inventory has been delivered to the carrier designated by PHARMELLE.
Thereafter, PHARMELLE shall bear the risk of loss to the Inventory.

(b) Other Tangible Assets. The tangible Assets, other than the Inventory and
other than as set forth in subsection (c) below, to be sold, assigned, conveyed,
and transferred hereunder to PHARMELLE shall be deposited by NOVAVAX on the
Closing Date with a common carrier designated in writing in advance by PHARMELLE
for delivery thereof to PHARMELLE, and NOVAVAX will provide to PHARMELLE at the
Closing evidence reasonably acceptable to PHARMELLE that NOVAVAX has so
deposited such other tangible Assets (which evidence shall include an inventory
sheet). All such other tangible Assets will be shipped at PHARMELLE’S expense to
its principal place of business in Gilbert, Arizona at the address set forth in
the introduction to this Agreement or such other location(s) as the parties may
mutually agree via the common carrier mentioned in the preceding sentence.
NOVAVAX shall bear the risk of loss to the other tangible Assets until such
Assets have been delivered to the carrier designated by PHARMELLE. Thereafter,
PHARMELLE shall bear the risk of loss to such other tangible Assets.

(c) Vehicle Transfer. PHARMELLE acknowledges and agrees that the vehicles
identified on Schedule 1.01(o) attached hereto to be transferred by NOVAVAX to
PHARMELLE shall not be transferred at Closing. NOVAVAX agrees to purchase such
vehicles from the current owners and, promptly after such purchase, shall
deliver (which delivery shall occur no more than 90 days following the Closing
Date) such vehicles to PHARMELLE at PHARMELLE’S expense to its principal place
of business in Gilbert, Arizona at the address set forth in the introduction to
this Agreement or such other location(s) as the parties may mutually agree.
NOVAVAX shall bear the risk of loss to the vehicles until such vehicles have
been delivered to PHARMELLE.

1.06 Closing.

The closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place simultaneously with the execution of this Agreement (the date
of the Closing, the “Closing Date”) as described herein.

1.07 Delivery of Documents.

(a) Subject to the terms and conditions of this Agreement, NOVAVAX and/or
FIELDING, as indicated, will deliver to PHARMELLE at the Closing (unless
otherwise specified):

(i) An irrevocable bill of sale and assignment agreement duly executed by
authorized officers of each of NOVAVAX and FIELDING in the form of Exhibit A
hereto (the “Bill of Sale”);

(ii) A trademark assignment agreement duly executed by an authorized officer of
FIELDING in favor of PHARMELLE in the form of Exhibit B hereto (the “Fielding
Trademark Assignment”);

(iii) A trademark assignment agreement duly executed by an authorized officer of
NOVAVAX in favor of PHARMELLE in the form of Exhibit C hereto (the “NOVAVAX
Trademark Assignment”);

(iv) An assumption agreement duly executed by authorized officers of each of
NOVAVAX and FIELDING in the form of Exhibit D hereto (the “Assumption
Agreement”);

(v) A complete copy of the NDA at Closing, plus the materials described in
Section 1.01(b) in accordance with a time frame and in a manner reasonably
acceptable to the parties, but in no event later than 30 business days after the
Closing Date;

(vi) A copy of the information required by the FDA pursuant to 21 C.F.R. §
314.72 or any successor or comparable regulation to effect the transfer of the
NDA from NOVAVAX to PHARMELLE;

(vii) A copy of the FDA Annual Reports and Adverse Event Report (both as defined
in Section 3.03 below);

(viii) Certificates, duly executed by authorized officers of each of NOVAVAX and
FIELDING, (1) attaching good standing certificates of NOVAVAX and FIELDING
issued by the Secretary of State of the State of Delaware as of dates not more
than 10 days prior to the Closing Date, (2) attaching copies of the resolutions
of the governing bodies of NOVAVAX and FIELDING, approving the transactions
contemplated hereby, as in effect on the Closing Date, and (3) certifying as to
the incumbency, and specimen signatures, of the officers of NOVAVAX and FIELDING
whose signatures appear on this Agreement and any of the agreements,
instruments, certificates and other documents to be delivered in connection
herewith; and

(ix) Written consents from the third parties whose consent is required for the
assignment to and assumption by PHARMELLE of the Assumed Contracts.

(b) Subject to the terms and conditions of this Agreement, PHARMELLE will
deliver to NOVAVAX at the Closing:

(i) The cash portion of the Purchase Price, less the Deposit and excluding the
royalty payments as provided in Section 1.04(a);

(ii) Written instructions to the Escrow Agent authorizing and directing the
immediate release of the Deposit to NOVAVAX;

(iii) The Assumption Agreement duly executed by an authorized officer of
PHARMELLE;

(iv) A copy of the information required by the FDA pursuant to 21 C.F.R. §
314.72 or any successor or comparable regulation to effect the transfer of the
NDA from NOVAVAX to PHARMELLE; and

(v) A certificate, duly executed by an authorized officer of PHARMELLE,
(1) attaching a good standing certificate of PHARMELLE issued by the Secretary
of State of the State of Missouri as of a date not more than 10 days prior to
the Closing Date, (2) attaching copies of the resolutions of the governing body
of PHARMELLE, approving the transactions contemplated hereby, as in effect on
the Closing Date, and (3) certifying as to the incumbency, and specimen
signatures, of the officers of PHARMELLE whose signatures appear on this
Agreement and any of the agreements, instruments, certificates and other
documents to be delivered in connection herewith.

1.08 Conveyance of Assets and Inventory.

NOVAVAX and FIELDING agree to transfer and convey good and marketable title to
the Assets (including the Inventory) to PHARMELLE free and clear of all liens,
claims, charges, encumbrances, or restrictions except as set forth in
Section 1.09 below.

1.09 Scope of PHARMELLE’S Rights.

(a) PHARMELLE hereby acknowledges and agrees that, notwithstanding anything to
the contrary set forth in this Agreement, NOVAVAX is transferring to PHARMELLE,
with respect to the Products set forth on Schedule 1.09 attached hereto (the
“AVC Products”), the right to manufacture, market, sell and distribute the AVC
Products only in the United States, its territories and possessions (the “AVC
Territory”). PHARMELLE hereby acknowledges and agrees that King Pharmaceuticals,
Inc. (“KING”) retains the right to manufacture and market such products in and
outside the AVC Territory, and sell and distribute such products outside the AVC
Territory, as well as pharmaceutical products that are equivalent or
substantially equivalent to such products. PHARMELLE hereby acknowledges that
KING and its Affiliates are also at all times permitted to ship, deliver and
distribute the AVC Products to other parties within the AVC Territory for
purposes of having such other parties distribute the AVC Products outside the
AVC Territory. PHARMELLE further acknowledges and agrees that KING and its
Affiliates shall be entitled to use the tradenames associated with the AVC
Products to the extent necessary to fulfill KING’s obligations under applicable
laws or regulations and in connection with the exercise of the rights reserved
by KING and its Affiliates described in this Section 1.09(a).

(b) The parties acknowledge that the Inventory purchased under this Agreement
and the Products to be supplied may contain packaging and labeling with the
names, logos, and trademarks of NOVAVAX and its Affiliates (the “NOVAVAX
Packaging Materials”). PHARMELLE may distribute and sell such Inventory and
Products with the NOVAVAX Packaging Materials for so long and until such
Inventory is depleted and such Products are sold; provided that PHARMELLE shall
not, and shall have no right to, use such names, logos, or tradenames for any
other purpose and shall acquire no right, title, or interest in or to such
names, logos, and tradenames.

(c) Notwithstanding Section 1.09(b) above, PHARMELLE shall use its reasonable
best efforts to make all necessary arrangements as soon as possible following
the Closing so that PHARMELLE will ship all Products (other than the Inventory)
without the use of any NOVAVAX Packaging Materials, including obtaining all
necessary packaging and labeling materials to do so and related regulatory
approvals. Notwithstanding the foregoing, PHARMELLE hereby acknowledges and
agrees that all Products manufactured and produced commencing the Closing Date
shall be packaged, labeled and sold with PHARMELLE packaging materials.

1.10 Taxes.

Each of the parties shall be responsible for and shall promptly pay all federal,
state, and local transfer, sales, and other taxes, if any, levied or imposed
upon such party as a result of the transactions contemplated by this Agreement.

1.11 Assumed Liabilities.

On the Closing Date, and subject to the terms and conditions of this Agreement,
PHARMELLE shall assume and become liable only for (a) those liabilities and
obligations arising after the Closing Date in connection with the performance by
PHARMELLE of the Assumed Contracts (subject to the last paragraph of
Section 1.01 hereof), (b) those liabilities and obligations arising after the
Closing Date in connection with Products sold by PHARMELLE after the Closing
Date or the operation of the business relating to such Products or the Assets
after such date, including but not limited to any product liability claims
associated with such Products, and (c) all liability and responsibility for
returns of the Products made after the Closing Date, regardless of when such
products were produced, manufactured or sold.

1.12 Access to Information.

(a) For a period of one year after the Closing, NOVAVAX agrees to cooperate with
PHARMELLE and to grant to PHARMELLE and its employees, attorneys, accountants,
officers, representatives, and agents, during normal business hours and upon ten
days’ advance notice, reasonable access to NOVAVAX’s management personnel and to
the records relating to the Products (including, without limitation, the NDA)
and to permit copying at PHARMELLE’S expense of documents relating to the Assets
for the purposes of (i) any financial reporting or tax matters (including,
without limitation, any financial and tax audits, tax contests, tax examination,
preparation of any PHARMELLE tax returns or financial records) relating to the
Products; (ii) any claims or litigation involving PHARMELLE and the Assets
relating to the Products; (iii) any investigation of PHARMELLE being conducted
by any federal, state, or local governmental authority relating to the Products;
(iv) any matter relating to any indemnification or representation or warranty or
any other term of this Agreement; or (v) any similar or related matter. NOVAVAX
shall maintain all such records and documents in the United States and shall not
destroy or dispose of any such records and documents without the prior written
consent of PHARMELLE. PHARMELLE shall use its reasonable efforts to ensure that
its access to and requests for records and documents pursuant to this
Section 1.12(a) are conducted so as not to interfere with the normal and
ordinary operation of NOVAVAX’s business. PHARMELLE acknowledges that the
records and documents made available to PHARMELLE by NOVAVAX shall be governed
by the confidentiality provisions of Section 6.13(a) herein.

(b) For a period of one year after the Closing, PHARMELLE agrees to cooperate
with NOVAVAX and to grant to NOVAVAX and its employees, attorneys, accountants,
officers, representatives, and agents, during normal business hours and upon ten
days’ advance notice, reasonable access to PHARMELLE’s management personnel and
to the records relating to the Products during the period the Assets were owned
by NOVAVAX (including, without limitation, the NDA) and to permit copying at
NOVAVAX’s expense of documents relating to the Assets during the period the
Assets were owned by NOVAVAX for the purposes of (i) any financial reporting or
tax matters (including, without limitation, any financial and tax audits, tax
contests, tax examination, preparation of any NOVAVAX tax returns or financial
records) relating to the Products; (ii) any claims or litigation involving
NOVAVAX and the Assets relating to the Products; (iii) any investigation of
NOVAVAX being conducted by any federal, state, or local governmental authority
relating to the Products; (iv) any matter relating to any indemnification or
representation or warranty or any other term of this Agreement; or (v) any
similar or related matter. PHARMELLE shall maintain all such records and
documents in the United States and shall not destroy or dispose of any such
records and documents without the prior written consent of NOVAVAX. NOVAVAX
shall use its reasonable efforts to ensure that its access to and requests for
records and documents pursuant to this Section 1.12(b) are conducted so as not
to interfere with the normal and ordinary operation of PHARMELLE’s business.
NOVAVAX acknowledges that the records and documents made available to NOVAVAX by
PHARMELLE shall be governed by the confidentiality provisions of Section 6.13(a)
herein.

1.13 Asset Transfer.

The parties acknowledge and agree that (a) the transactions contemplated hereby
are not done with intent to hinder, delay or defraud any past or future creditor
of any party, (b) the parties are, and have negotiated and arrived at the
agreements set forth herein, at arms’ length in all respects, and (c) the
consideration to be paid for the Assets to be sold and assigned hereunder
constitutes reasonably equivalent value therefor.

ARTICLE 2

ACCOUNTS RECEIVABLE AND RETURNED GOODS

2.01 Pre-Closing Accounts Receivable.

The parties agree that any accounts receivable or invoices arising out of sales
of the Products by or on behalf of NOVAVAX on or prior to 12:01 a.m. (E.S.T.) on
the Closing Date shall inure to the benefit of NOVAVAX.

2.02 Post-Closing Accounts Receivable.

The parties agree that any accounts receivable or invoices arising out of sales
of the Products by or on behalf of PHARMELLE after 12:01 a.m. (E.S.T.) on the
Closing Date shall inure to the benefit of PHARMELLE. Without derogating from
the foregoing, NOVAVAX agrees that it shall continue to take orders for the
Products for 30 days following the Closing Date. Such orders shall be reported
by NOVAVAX to PHARMELLE promptly after receipt and in no event more than two
business days after such orders are received via facsimile to PHARMELLE at
facsimile number (480) 926-5665. NOVAVAX and PHARMELLE agree to determine
promptly after the Closing a mutually agreeable reporting procedure to
communicate the information required by this Section 2.02.

2.03 Returned Goods.

The parties agree that as of and immediately following the Closing Date,
PHARMELLE shall be responsible for handling returns of all Products, whenever
sold, that are returned by customers for credit after the Closing Date.
PHARMELLE will be financially responsible for returns of all Products with a
debit memo date or return authorization request date that is nine or fewer days
prior to, or any time after, the Closing Date. NOVAVAX will be financially
responsible for returns of all Products with a debit memo date or return
authorization request date that is ten or more days prior to the Closing Date.
PHARMELLE shall handle such returns in accordance with its then-applicable
returned goods policy. NOVAVAX agrees to provide PHARMELLE with any information
reasonably requested by PHARMELLE from time to time regarding NOVAVAX’s selling
prices for the Products in order to assist PHARMELLE in its determination of the
amount PHARMELLE must reimburse customers for returned Products. Such
information shall be provided by NOVAVAX to PHARMELLE promptly, and in any event
within ten days after PHARMELLE’s written request therefor. In the event that
following the Closing Date any returns are delivered to NOVAVAX, PHARMELLE shall
promptly reimburse the returning party for such returns upon delivery by NOVAVAX
to PHARMELLE of documentation reasonably acceptable to PHARMELLE establishing
such returns.

ARTICLE 3

REGULATORY MATTERS

3.01 Filings with FDA Regarding Transfer of the NDA.

At the Closing, the parties shall file with the FDA the information required
pursuant to 21 C.F.R. § 314.72, or any successor or comparable regulation,
regarding the transfer of the NDA from NOVAVAX to PHARMELLE. NOVAVAX shall file
the information required of a former owner, and PHARMELLE shall file the
information required of a new owner. The parties also agree to use their best
efforts to take any and all other actions required by the FDA, or other
necessary governmental agencies, if any, to effect the transfer of the NDA from
NOVAVAX to PHARMELLE. NOVAVAX may retain an archival copy of the NDA, including
supplements and records that are required to be kept under 21 C.F.R. § 314.81,
and NOVAVAX shall treat such archived copies as confidential information of
PHARMELLE governed by the confidentiality provisions of Section 6.13(a) herein.

3.02 Responsibility for the Products.

(a) After the Closing, PHARMELLE shall assume all regulatory responsibilities
permitted or required by applicable laws and regulations to be assumed by
PHARMELLE, reporting and otherwise, in connection with the Assets, Products and
the NDA, including but not limited to responsibility for reporting any adverse
drug experiences in connection with the Products, and responsibility for
compliance with all laws and regulations, including the Prescription Drug
Marketing Act of 1987, as the same may be amended from time to time.

(b) For a period of one year after the Closing, PHARMELLE and its Affiliates
agree promptly to submit to NOVAVAX all adverse drug experience information or
customer complaints brought to the attention of PHARMELLE or its Affiliates in
respect of the Products, as well as any material events and matters concerning
or affecting the safety or efficacy of the Products. For a period of one year
after the Closing, NOVAVAX and its Affiliates agree promptly to submit to
PHARMELLE all adverse drug experience information or customer complaints brought
to the attention of NOVAVAX or its Affiliates in respect of the Products, as
well as any material events and matters concerning or affecting the safety or
efficacy of the Products. NOVAVAX and PHARMELLE agree to determine promptly
after Closing a mutually agreeable reporting procedure to communicate the
information required by this Section 3.02(b).

(c) After the Closing, PHARMELLE shall assume all responsibility for any and all
FDA fee obligations for holders or owners of approved new drug applications and
approved, marketed prescription drug products relating to the Products,
including, but not limited to, those defined under the Prescription Drug User
Fee Act of 1992, as the same may be amended from time to time.

(d) Promptly after the Closing, PHARMELLE shall submit all “Changes Being
Effected in Thirty Days” (“CBE 30”) filings with the FDA as may be required in
connection with the transactions contemplated by this Agreement. NOVAVAX shall
provide PHARMELLE with all information applicable to NOVAVAX that is necessary
to include in such CBE 30 filings promptly upon PHARMELLE’s request.

(e) Promptly after the Closing, PHARMELLE shall take all actions necessary or
required under applicable laws, rules and regulations to reflect that the Assets
are owned by PHARMELLE and that PHARMELLE has responsibility therefor.

(f) After the Closing, NOVAVAX shall direct all complaints or inquiries
concerning the Products to PHARMELLE at facsimile number (480) 926-5665.

3.03 FDA Annual Reports and Adverse Event Report.

At the Closing, NOVAVAX shall provide PHARMELLE with (a) a copy of the annual
reports provided by NOVAVAX to the FDA for the calendar years 2003 and 2004 (the
“FDA Annual Reports”) and (b) a report listing in reasonable detail any and all
adverse drug experiences and/or customer complaints brought to the attention of
NOVAVAX or its Affiliates in respect of the Products during the 12 month period
prior to the Closing Date, as well as any material events and matters concerning
or affecting the safety or efficacy of the Products known to NOVAVAX or its
Affiliates prior to the Closing Date (the “Adverse Events Report”).

3.04 Regulatory and Medical Affairs.

Upon the reasonable advance request of PHARMELLE, NOVAVAX may in its sole
discretion agree to provide PHARMELLE with services relating to medical and
regulatory affairs concerning the Products, at PHARMELLE’S expense, for three
months following the Closing Date, the cost and nature of which shall be
mutually agreed upon by the parties.

3.05 Rebates for Amounts Paid under Government Programs.

PHARMELLE shall reimburse NOVAVAX for all rebates NOVAVAX is obligated to pay
pursuant to any government rebate program for amounts charged to NOVAVAX’S NDC
codes for the Products with respect to sales of the Products after the Closing
Date. All payments due under this Section 3.05 shall be made promptly to NOVAVAX
upon submission to PHARMELLE of invoices that describe the requested payments in
reasonable detail, but in no event later than 30 days after the date of such
invoices. PHARMELLE shall obtain new NDC codes for the Products as soon as
practicable after the Closing Date. In the event PHARMELLE disputes an amount
owed under a government rebate program, NOVAVAX shall promptly provide to
PHARMELLE copies of any documents and records evidencing original rebate claims
and any resubmissions of such claims and data relating to unit rebate
calculations in order to enable PHARMELLE to resolve such disputed amount.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.01 Representations and Warranties of NOVAVAX.

NOVAVAX and FIELDING, as applicable, make the following representations and
warranties to and for the benefit of PHARMELLE. The phrase “to the knowledge of
NOVAVAX and/or FIELDING” or any substantially equivalent phrase, as used in this
Article 4, shall mean to the actual knowledge of the officers and directors of
NOVAVAX or FIELDING.

(a) Organization and Standing. Each of NOVAVAX and FIELDING is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware.

(b) Power and Authority. Each of NOVAVAX and FIELDING has all requisite
corporate power and authority to execute, deliver, and perform this Agreement
and the other agreements and instruments (together, such other agreements and
instruments are referred to herein as the “Transaction Documents”) to be
executed and delivered by such party pursuant hereto and to consummate the
transactions contemplated herein and therein. The execution, delivery, and
performance of this Agreement and of the Transaction Documents to be executed
and delivered by each of NOVAVAX and FIELDING pursuant hereto do not, and the
consummation of the transactions contemplated hereby and thereby and compliance
with the terms, conditions and provisions hereof and thereof will not, violate
or conflict with any provisions of such party’s organizational documents (as the
same have been amended and restated from time to time), any law, statute,
regulation or rule applicable to such party, or any material agreement,
contract, mortgage, lease, license, instrument, order, judgment, or decree to
which such party is a party or by which it is bound, except where such violation
or conflict would not have a material adverse effect on the Assets or such
party’s compliance with and performance under the terms of this Agreement or the
Transaction Documents to which it is a party.

(c) Corporate Action; Binding Effect. Each of NOVAVAX and FIELDING has duly and
properly taken all action required by law, its organizational documents, or
otherwise, to authorize the execution, delivery, and performance by it of this
Agreement and the Transaction Documents to be executed and delivered by such
party pursuant hereto and the consummation of transactions contemplated hereby
and thereby. This Agreement has been duly executed and delivered by each of
NOVAVAX and FIELDING and constitutes, and the Transaction Documents to which
each of NOVAVAX and FIELDING is a party when duly executed and delivered by
NOVAVAX and FIELDING, as applicable, will constitute, legal, valid, and binding
obligations of NOVAVAX and FIELDING, as applicable, enforceable against each
such party in accordance with their respective terms, except as enforcement may
be affected by bankruptcy, insolvency, or other similar laws relating to or
affecting generally the enforcement of creditors’ rights and by general
principles of equity.

(d) Consents. No consent or approval of, or filing with or notice to, any
federal, state, or local governmental or regulatory authority, agency, or
department or any other person not a party to this Agreement is required or
necessary to be obtained by NOVAVAX or FIELDING or on their behalf in connection
with the execution, delivery, and performance of this Agreement or the
Transaction Documents to which they are a party or to consummate the
transactions contemplated hereby or thereby, except as contemplated by
Section 3.01 hereof or as disclosed in Schedule 4.01(d) attached hereto. A true
and correct copy of each Assumed Contract is attached to Schedule 4.01(d), and a
true and correct copy of the requisite third-party consent to each such contract
is also attached thereto.

(e) Ownership of Assets; Sufficiency. Except as disclosed in Schedule 4.01(e)
attached hereto, each of NOVAVAX and FIELDING has good and marketable title to
the Assets, free and clear of all liens, claims, charges, or encumbrances,
except for liens for taxes not yet due and payable. The Assets include all
assets of NOVAVAX and FIELDING primarily related to the Products and the
business of NOVAVAX and FIELDING with respect to the Products.

(f) Litigation or Disputes. There is no claim, outstanding commitment to any
governmental regulatory agency, action, suit, proceeding, investigation, or
arbitration pending or, to NOVAVAX’s knowledge, threatened against NOVAVAX or
FIELDING relating to the Assets and, to NOVAVAX’s knowledge, no event has
occurred nor does any condition exist on the basis of which any such proceeding
would reasonably be expected to be instituted with any substantial chance of
recovery, and neither NOVAVAX nor FIELDING is in violation of or in default with
respect to any applicable law, rule, regulation, judgment, order, writ,
injunction, award, or decree of any arbitrator, court, or administrative body,
the result of any of which, either individually or cumulatively, would have a
materially adverse effect on the Assets or NOVAVAX’s or FIELDING’s compliance
with and performance under the terms of this Agreement or the Transaction
Documents to which it is a party.

(g) Tradenames; Intellectual Property. Schedule 1.01(a) attached hereto is a
true and correct list of all Trademarks and Tradenames owned and/or used by
NOVAVAX and FIELDING in the manufacture, marketing, and sale of the Products.
There are no registered trademarks used or held by NOVAVAX or FIELDING for use
in connection with or otherwise necessary for the conduct of NOVAVAX’s or
FIELDING’s business as now conducted with respect to the Products except as set
forth on Schedule 1.01(a). Subject to the restrictions set forth on
Schedule 1.01(a) attached hereto and in Section 1.09 above, NOVAVAX and
FIELDING, taken together, have all right, title and interest in the Trademarks
and Tradenames and tradedress in the United States without infringing on the
rights of any third party. To the knowledge of NOVAVAX and FIELDING, neither
NOVAVAX nor FIELDING is infringing on or violating any patent, trademark,
service mark, tradename or copyright of any third party with respect to the
Assets, and neither NOVAVAX nor FIELDING has received any notice of (and is not
aware of any reasonable basis for) any claim that any of the Assets infringe on
any intellectual property rights of any other party. There is no claim, action,
suit, or proceeding, pending or, to the knowledge of NOVAVAX or FIELDING,
threatened alleging that the use by NOVAVAX or FIELDING of the Trademarks and
Tradenames or tradedress infringes any patents or other intellectual property
rights of third parties, nor does NOVAVAX or FIELDING have any knowledge of any
reasonable basis for such a claim, action, suit or proceeding. Neither NOVAVAX
nor FIELDING has executed or granted to any third party any license, sublicense,
or contract covering the Trademarks and Tradenames or tradedress.

(h) Compliance With Law and Necessary Permits. Each of NOVAVAX and FIELDING has
conducted its operations in connection with the manufacture and sale of the
Products in material compliance with all applicable federal, state, and local
laws and regulations, including FDA regulations, and neither NOVAVAX nor
FIELDING has received written notice of a violation or alleged violation of any
such law or regulation. Each of NOVAVAX and FIELDING possesses all material
approvals, consents, licenses, and permits required for the conduct of its
business as now conducted for the Products.

(i) Warranty and Disclaimer of Warranties Regarding Inventory. NOVAVAX warrants
that the Inventory was manufactured in material conformity with the applicable
specifications for the Products and in accordance with current good
manufacturing practices in effect at the time of manufacture. NOVAVAX further
warrants that the Inventory, when delivered to PHARMELLE, will not be
(i) adulterated or misbranded within the meaning of the United States Federal
Food, Drug and Cosmetic Act, as amended (the “FD&C Act”) or (ii) an article that
may not be introduced into interstate commerce under the provisions of
Sections 404 or 505 of the FD&C Act. WITH RESPECT TO THE INVENTORY, NOVAVAX
MAKES NO OTHER WARRANTY, EXPRESS OR IMPLIED, AND SPECIFICALLY MAKES NO WARRANTY
OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE.

(j) Recalls or Withdrawals. During the period commencing on January 1, 2005 and
ending on the date hereof, there have been no: (i) Products which have been
recalled or withdrawn by NOVAVAX or its Affiliates (whether voluntarily or
otherwise) or (ii) proceedings brought against NOVAVAX or its Affiliates
(whether such proceedings have since been completed or remain pending) seeking
the recall, withdrawal, or seizure of any of the Products or seeking to enjoin
NOVAVAX or any of its Affiliates from distributing such Products.

(k) Facilities and Manufacturing. Except as set forth on Schedule 4.01(k)
attached hereto, and only to the extent it could have a material adverse effect
on the Assets or NOVAVAX’s or FIELDING’s performance hereunder or under any of
the Transaction Documents to which it is a party, during the period commencing
on January 1, 2005 and ending on the date hereof, with respect only to the
Products, neither NOVAVAX nor FIELDING has received or been subject to: (i) any
FDA Form 483’s relative to the Products; (ii) any FDA Notices of Adverse
Findings relative to the Products; or (iii) warning letters or other
correspondence from the FDA or any other governmental officials or agencies
concerning the Products in which the FDA or other such governmental officials or
agencies asserted that, or questioned whether, the operations of NOVAVAX or
FIELDING were not in compliance with applicable law, regulations, rules, or
guidelines.

(l) Conduct of Business. Since January 1, 2005, NOVAVAX has conducted its
business relating to the Products in the ordinary course of its business in all
material respects. Without limiting the generality of the foregoing, since that
date, NOVAVAX has not (i) sold, lease, transferred or assigned any material
assets relating to the Products outside the ordinary course of business,
(ii) entered into any material agreement, contract, lease or license relating to
the Products outside the ordinary course of business, (iii) imposed any lien,
claim, charge, encumbrance, or restriction on any of the Assets, or
(iv) suffered any material damage, destruction or loss (whether or not covered
by insurance) with respect to any of the Assets.

(m) Absence of Undisclosed Liabilities. To the knowledge of NOVAVAX and
FIELDING, neither NOVAVAX nor FIELDING has any liabilities with respect to the
Products or the Assets of any nature, whether accrued, absolute, contingent or
otherwise, asserted or unasserted, known or unknown, that will become the
obligation of PHARMELLE as a consequence of the transactions contemplated by
this Agreement or the Transaction Documents to which NOVAVAX or FIELDING is a
party, except for liabilities expressly described as being assumed by PHARMELLE
pursuant to this Agreement and such Transaction Documents.

(n) Suppliers. Schedule 4.01(n) lists all suppliers to which NOVAVAX made
payments during calendar year 2004 in relation to the Products, or has made or
expects to make payments in relation to the Products during calendar year 2005,
in excess of $10,000. NOVAVAX has no information which might reasonably indicate
that any of the suppliers listed on Schedule 4.01(n) intend to cease selling to
or dealing with NOVAVAX or the manufacturer of the Products, nor has any
information been brought to NOVAVAX’s attention which might reasonably lead it
to believe any such supplier intends to alter in any material respect the amount
of such sales or the extent of dealings in relation to the Products or would
alter in any material respect such sales or dealings in the event of the
consummation of the transactions contemplated by this Agreement or the
Transaction Documents. NOVAVAX has no information which might reasonably
indicate, nor has any information been brought to NOVAVAX’s attention which
might reasonably lead it to believe, that any supplier will not be able to
fulfill outstanding or currently anticipated purchase orders placed by NOVAVAX.

(o) Assumed Contracts. With respect to each of the Assumed Contracts, to the
knowledge of NOVAVAX and FIELDING, (i) each such contract is legal, valid,
binding and in full force and effect, (ii) no party to any such contract is in
material breach or default thereof, and no event has occurred which with notice
or lapse of time or both would constitute a material breach or default, and
(iii) no party to any such contract has repudiated any material provision, or
provided notice of termination, thereof.

4.02 Representations and Warranties of PHARMELLE.

PHARMELLE makes the following representations and warranties to and for the
benefit of NOVAVAX.

(a) Organization and Standing. PHARMELLE is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Missouri.

(b) Power and Authority. PHARMELLE has all requisite power and authority to
execute, deliver, and perform this Agreement and the Transaction Documents to be
executed and delivered by it pursuant hereto and to consummate the transactions
contemplated herein and therein. The execution, delivery, and performance of
this Agreement by PHARMELLE and of the Transaction Documents to be executed and
delivered by PHARMELLE do not, and the consummation of the transactions
contemplated hereby and thereby and compliance with the terms, conditions and
provisions hereof and thereof will not, violate or conflict with any provision
of PHARMELLE’s organizational documents, any law, statute, regulation or rule
applicable to PHARMELLE, or any agreement, contract, mortgage, lease, license,
instrument, order, judgment, or decree to which PHARMELLE is a party or by which
PHARMELLE is bound.

(c) Corporate Action; Binding Effect. PHARMELLE has duly and properly taken all
action required by law, its organizational documents, or otherwise, to authorize
the execution, delivery, and performance by it of this Agreement and the
Transaction Documents to be executed by it pursuant hereto and the consummation
of the transactions contemplated hereby and thereby. This Agreement has been
duly executed and delivered by PHARMELLE and constitutes, and the Transaction
Documents to which it is a party when duly executed and delivered by PHARMELLE
will constitute, legal, valid, and binding obligations of PHARMELLE enforceable
against it in accordance with their respective terms, except as enforcement may
be affected by bankruptcy, insolvency, or other similar laws relating to or
affecting generally the enforcement of creditors’ rights and by general
principles of equity.

(d) Consents. No consent or approval of, or filing with or notice to, any
federal, state, or local governmental or regulatory authority, agency, or
department or any other person not a party to this Agreement is required or
necessary to be obtained by PHARMELLE or on its behalf in connection with the
execution, delivery, and performance of this Agreement or the Transaction
Documents to which it is a party or to consummate the transactions contemplated
hereby or thereby, except as contemplated by Section 3.01 hereof.

4.03 Survival of Representations and Warranties.

The representations, warranties, and indemnities of the parties contained herein
shall survive the Closing Date and continue in full force and effect for a
period of one year, except that (a) the representations and warranties set forth
in Section 4.01(e) pertaining to ownership of the Assets and Sections 4.01(b)
and 4.01(c) relating to authorization shall survive until 30 days past the
statute of limitations applicable thereto, and (b) in any case, liability with
respect to any representation, warranty, covenant or obligation as to which a
claim, or notice of a proposed claim, is made in writing in accordance with
Article 5 on or before the expiration of the applicable survival period shall
continue until finally determined and paid.

4.04 Certain Limitations.

(a) NOVAVAX does not make any representation or warranty as to the business
prospects of the Products. PHARMELLE has conducted its own thorough due
diligence review and analysis, as it deemed necessary and appropriate, of the
Assets and of the business prospects of the Products. PHARMELLE is not relying
on any representations or warranties from NOVAVAX as to the business prospects
of the Products, or any other representations or warranties except those set
forth herein.

(b) PHARMELLE acknowledges and agrees that NOVAVAX does not manufacture, package
or test the Products and is dependent upon third parties for manufacturing,
packaging and testing of the Products. PHARMELLE acknowledges and agrees that
NOVAVAX does not guarantee or warrant that any such third party will continue to
manufacture, package or test the Products and/or supply the Products, and that
there is no guarantee of a continued or uninterrupted supply of Products.

ARTICLE 5

INDEMNIFICATION

5.01 Indemnification by NOVAVAX.

(a) NOVAVAX shall indemnify, defend, and hold harmless PHARMELLE from and
against and compensate PHARMELLE for any and all demands, claims, actions,
causes of action, assessments, judgments, deficiencies, damages, losses,
liabilities, and expenses of any nature whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses) (together, the “Indemnified
Amounts”) arising out of, in whole or in part, (i) any misrepresentation or
breach of any representation, warranty, covenant, or agreement made or to be
performed by NOVAVAX or FIELDING or any non-fulfillment of any obligation of
NOVAVAX or FIELDING pursuant to this Agreement or the Transaction Documents to
which it is a party, (ii) any claim (including, without limitation, a claim
based on contract, warranty or tort) arising out of the sale of any Products
sold, or the operation of the business of NOVAVAX or FIELDING relating to the
Products, on or prior to the Closing Date; and (iii) any liability of NOVAVAX or
FIELDING not assumed by PHARMELLE hereunder or under any of the Transaction
Documents to which it is a party.

(b) In the event of indemnification by NOVAVAX pursuant to Section 5.01(a),
NOVAVAX shall not have any obligation to indemnify PHARMELLE from and against
any Indemnified Amounts: (i) until and only to the extent that PHARMELLE has
incurred Indemnified Amounts in excess of a Twenty Five Thousand Dollar
($25,000) deductible, and (ii) to the extent the Indemnified Amounts PHARMELLE
has incurred exceed a Five Hundred Thousand Dollar ($500,000) aggregate ceiling
(after which point NOVAVAX will have no obligation to indemnify PHARMELLE from
and against further such Indemnified Amounts), provided, however, that such
ceiling shall not apply in the case of fraud or willful misrepresentation.

(c) NOVAVAX shall not be liable under this Section 5.01 for any settlement
effected without its consent of any claim, litigation, or proceeding in respect
of which indemnity may be sought hereunder, which consent shall not unreasonably
be withheld.

5.02 Indemnification by PHARMELLE .

(a) PHARMELLE shall indemnify, defend, and hold harmless NOVAVAX from and
against and compensate NOVAVAX for any and all Indemnified Amounts arising out
of, in whole or in part, (i) any misrepresentation or breach of any
representation, warranty, covenant, or agreement made or to be performed by
PHARMELLE or any non-fulfillment of any obligation of PHARMELLE pursuant to this
Agreement or the Transaction Documents to which it is a party; (ii) any claim
(including, without limitation, a claim based on contract, warranty or tort)
arising out of the sale of any Products sold, or the operation of the business
of PHARMELLE relating to the Products, after the Closing Date; and (iii) any
liability expressly assumed by PHARMELLE hereunder or under the Transaction
Documents to which it is a party.

(b) In the event of indemnification by PHARMELLE pursuant to Section 5.02(a),
PHARMELLE shall not have any obligation to indemnify NOVAVAX from and against
any Indemnified Amounts: (i) until and only to the extent that NOVAVAX has
incurred Indemnified Amounts in excess of a Twenty Five Thousand Dollar
($25,000) deductible, and (ii) to the extent the Indemnified Amounts NOVAVAX has
incurred exceed a Five Hundred Thousand Dollar ($500,000) aggregate ceiling
(after which point PHARMELLE will have no obligation to indemnify NOVAVAX from
and against further such Indemnified Amounts), provided, however, that such
ceiling shall not apply in the case of fraud or willful misrepresentation.

(c) PHARMELLE shall not be liable under this Section 5.02 for any settlement
effected without its consent of any claim, litigation or proceeding in respect
of which indemnity may be sought hereunder, which consent shall not unreasonably
be withheld.

5.03 Payments.

All amounts payable under this Article 5 shall be paid promptly after receipt by
the indemnifying party of written notice from the indemnified party stating that
such Indemnified Amounts have been incurred, the amount thereof and of the
related indemnity payment and substantiation of such amount and such indemnity
payment; provided, however, any disputed amounts shall be due and payable
promptly after such amounts are finally determined to be owing by the
indemnifying party to the indemnified party.

5.04 Conduct of Litigation.

Each party indemnified under the provisions of this Agreement, upon receipt of
written notice of any claim or the service of a summons or other initial legal
process upon it in any action instituted against it, in respect of the
agreements contained in this Agreement, shall promptly give written notice of
such claim, or the commencement of such action, or threat thereof, to the party
from whom indemnity shall be sought hereunder; provided, however, that the
failure to provide such notice within a reasonable period of time shall not
relieve the indemnifying party of any of its obligations hereunder except to the
extent the indemnifying party is prejudiced by such failure. Each indemnifying
party shall be entitled at its own expense to participate in the defense of such
claim or action, or, if it shall elect, to assume such defense, in which event
such defense shall be conducted by counsel chosen by such indemnifying party,
which counsel may be any counsel reasonably satisfactory to the indemnified
party against whom such claim is asserted or who shall be the defendant in such
action, and such indemnified party shall bear all fees and expenses of any
additional counsel retained by it or them. The indemnifying party shall provide
the indemnified person with such additional information and opportunity for
consultation as may reasonably be requested by it. The indemnified party shall
render all assistance as the indemnifying party shall reasonably request in the
defense of any such action. Notwithstanding the foregoing, if the named parties
in such action (including impleaded parties) include the indemnified and the
indemnifying parties, and the indemnified party shall have been advised by
counsel that there may be a conflict between the positions of the indemnifying
party and the indemnified party in conducting the defense of such action or that
there are legal defenses available to such indemnified party different from or
in addition to those available to the indemnifying party, then counsel for the
indemnified party shall be entitled, if the indemnified party so elects, to
conduct the defense to the extent reasonably determined by such counsel to be
necessary to protect the interests of the indemnified party, at the expense of
the indemnifying party, if it is determined by agreement of the indemnifying
party and the indemnified party or by a court of competent jurisdiction that the
indemnified party is entitled to indemnification hereunder for the Indemnified
Amounts giving rise to such action; provided that the indemnifying party shall
be obligated to pay for only one counsel for all indemnified parties. If the
indemnifying party shall elect not to assume the defense of such claim or
action, such indemnifying party shall reimburse such indemnified party for the
reasonable fees and expenses of any counsel retained by it, and shall be bound
by the results obtained by the indemnified party in respect of such claim or
action if it is determined by agreement of the indemnifying party and the
indemnified party or by a court of competent jurisdiction that the indemnified
party is entitled to indemnification hereunder for the Indemnified Amounts
giving rise to such action; provided, however, that no such claim or action
shall be settled without the written consent of the indemnifying party, which
consent shall not be unreasonably withheld or delayed.

5.05 Exclusive Remedy. The parties acknowledge and agree that the foregoing
indemnification provisions in this Article 5 shall be the exclusive remedy of
the parties with respect to the Assets, the Products, and the transactions
contemplated by this Agreement, except in the event of fraud of willful
misrepresentation and except that the parties may seek equitable relief to
enforce any post-closing covenant set forth herein or otherwise as would be
permitted under Section 6.21(d) hereof.

ARTICLE 6

MISCELLANEOUS

6.01 Entire Agreement.

This Agreement (including the Exhibits and Schedules hereto) and the Transaction
Documents constitute the entire agreement between the parties with respect to
the subject matter hereof and thereof and supersede all prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and thereof. This Agreement or any provision hereof cannot
be amended, changed, supplemented, or waived except in a writing signed by each
of the parties hereto.

6.02 Counterparts.

This Agreement and any amendment or supplement hereto may be executed in two or
more counterparts, each of which shall be deemed to be an original, and all of
which taken together shall constitute one and the same instrument.

6.03 Brokerage and Other Commissions.

The parties each represent and warrant to the other that all negotiations
relative to this Agreement and the transactions contemplated hereby have been
carried on by each directly with the other without intervention of any broker,
finder, or other intermediary and that, subject to the provisions of Article 5,
each indemnifies the other and holds it harmless against any claim against the
other for brokerage or other commissions relating to this Agreement or to the
transactions contemplated hereby by any person claiming to have been engaged as
a broker or finder by the indemnifying party.

6.04 Notices.

All notices and other communications required or permitted under this Agreement
shall be in writing and shall be delivered personally or sent by: (a) registered
or certified mail, return receipt requested; (b) a nationally-recognized courier
service guaranteeing next-day delivery, charges prepaid; or (c) facsimile (with
the original promptly sent in any of the foregoing manners). Any such notices
shall be addressed to the receiving party at such party’s address set forth
below, or at such other address as may from time to time be furnished by similar
notice by either party.

If to NOVAVAX or FIELDING:

Novavax, Inc.

508 Lapp Road

Malvern, Pennsylvania 19355

Attn: Chief Executive Officer

Facsimile: (484) 913-0152

With a copy to:

White White & Van Etten LLP

55 Cambridge Parkway

Cambridge, Massachusetts 02142

Attn: David A. White

Facsimile: (617) 225-0205

     
If to PHARMELLE:
  Pharmelle, LLC
170 S Wm Dillard Drive
Building 3, Suite 109
Gilbert, Arizona 85233
Attn: Joseph D. Ducharme
Facsimile: (480) 926-5665
 
   
 
  With a copy to:
 
   

Bryan Cave LLP

Two North Central Avenue

Suite 2200

Phoenix, Arizona 85004-4406

Attn: Christopher A. Lause

Facsimile: (602) 716-8466

Any such notice or communication shall be effective upon such personal delivery
or delivery by such courier, upon transmission by facsimile, or three days after
it is sent by such registered or certified mail, as the case may be. Copies
shall be sent in the same manner as originals.

6.05 Assignment.

NOVAVAX and FIELDING, on the one hand, and PHARMELLE, on the other hand, may not
assign their rights or obligations under this Agreement without the prior
written consent of the other; provided, however, that either may assign its
rights and obligations under this Agreement, without the prior written consent
of the other, to an Affiliate. Any purported assignment without a required
consent shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement. No assignment shall relieve any party of its
responsibility for the performance of any obligation under this Agreement.

6.06 Governing Law.

This Agreement shall be construed and governed in all respects under and in
accordance with the laws of the State of Delaware, without regard to such
jurisdiction’s choice or conflicts of law principles.

6.07 Headings.

The table of contents and all headings used in this Agreement are for
convenience of reference only and shall not affect the interpretation of this
Agreement.

6.08 Expenses.

Each party shall be responsible and shall bear all of such party’s own costs and
expenses (including any broker’s or finder’s fees and the expenses of its
Representatives, as defined in Section 6.13(a) below) incurred at any time in
connection with the pursuit and consummation of the transactions contemplated by
this Agreement.

6.09 Successors and Assigns.

This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective successors and permitted assigns.

6.10 Agreement to Take Necessary and Desirable Actions.

The parties each agree to execute and deliver such other documents,
certificates, agreements, and other writings and to take such other actions as
may be reasonably necessary in order to consummate or implement expeditiously
the transactions contemplated by this Agreement.

6.11 No Implied Waiver.

No failure or delay on the part of the parties hereto to exercise any right,
power, or privilege hereunder or under any instrument executed pursuant hereto
shall operate as a waiver; nor shall any single or partial exercise of any
right, power, or privilege preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. All rights and remedies
granted herein shall be cumulative (except where expressly stated otherwise) and
in addition to other rights and remedies to which the parties may be entitled at
law or in equity.

6.12 Force Majeure.

Any delay in the performance of any of the obligations of either party hereto
(except the payment of money owed) shall not be considered a breach of this
Agreement and the time required for performance shall be extended for a period
equal to the period of such delay, provided that such delay is due to acts of
God, weather, fire, explosion; invasion, riot or other civil unrest;
governmental laws, orders, restrictions, actions, embargoes or blockades;
national or regional emergency, injunction, strikes, lock-outs, labor trouble or
other industrial disturbances; inability to obtain or interruption of materials,
labor, containers, fuel or transportation; or any other cause beyond the control
of the affected party. The party so affected shall give prompt notice to the
other party of such cause and shall use its reasonable efforts to relieve the
effect of such cause as rapidly as possible.

6.13 Confidentiality; No Disparagement.

The parties hereby agree and acknowledge that any information furnished by the
other party in connection with this Agreement shall be kept strictly
confidential and shall not be disclosed to any other party or used for any
purpose other than for the evaluation of and negotiation towards this Agreement,
and each such party shall cause its respective affiliates, directors, officers,
members, employees, advisors, and agents (a party’s “Representatives”) to keep
such information strictly confidential and not to use or disclose such
information except as permitted hereby, provided that a party may disclose such
information to those of its Representatives who have a business need to know
such information solely for the purpose of investigating, negotiating and
consummating the purchase and sale of the Assets. Each party agrees to be
responsible for any breach of this Section 6.13(a) by any of such party’s
Representatives. Information shall not be considered confidential under this
Section 6.13(a) if (i) it was rightfully in the receiving party’s possession
before receipt from the disclosing party; (ii) it is or becomes a matter of
public knowledge through no fault of the receiving party or its Representatives;
(iii) it is rightfully received by the receiving party from a source not having
a duty of confidentiality to the disclosing party; or (iv) it is independently
developed or arrived at by the receiving party without reliance on or reference
to any confidential information. This Section 6.13(a) shall not prohibit either
party from complying with disclosure requirements imposed by law. If a party is
required by law to make any disclosure of confidential information of the other
party, it shall notify the other party, stating the nature of the applicable
legal requirement, and, if possible, the time and place that the disclosure will
be made so that the party that furnished such confidential information may seek
a protective order or take other action to limit or prevent such disclosure. The
party required to make such disclosure shall have no obligation to contest or
resist the legal obligation to make such disclosure. NOVAVAX and FIELDING
acknowledge that their confidentiality obligations hereunder extend, for a
period of five years after the Closing Date, to require that they treat
confidentially and do not use for any purpose (other than as may be required to
comply with any applicable regulatory or legal requirements) all confidential
information included in or regarding the Assets, liabilities and obligations
sold, assigned and transferred to and assumed by PHARMELLE hereunder.

6.14 Relationship.

Nothing in this Agreement shall be deemed to create an agency, joint venture,
partnership, or similar relationship between NOVAVAX and PHARMELLE.

6.15 Severability.

In case any provision of this Agreement shall be held to be invalid, illegal, or
unenforceable, the validity, legality, or enforceability of the remaining
provisions hereof will not in any way be affected or impaired thereby.

6.16 Press Release.

So long as this Agreement is in effect, neither of the parties hereto, nor their
Affiliates, shall issue or cause the dissemination of any press release or other
announcement with respect to this Agreement or the transactions contemplated
hereby without consulting with and obtaining the consent of the other party,
which shall not be unreasonably withheld; provided, however, that such consent
shall not be required where such release or announcement is required by
applicable law or legal process. On the Closing Date, the parties shall issue a
joint press release regarding the sale of the Assets, and NOVAVAX shall, in
cooperation with PHARMELLE, inform any customer who places a purchase order with
NOVAVAX for the Products that the Assets have been sold to PHARMELLE.

6.17 Affiliates.

As used in this Agreement, “Affiliate” shall mean any corporation or
non-corporate entity that controls, is controlled by, or is under common control
with the party. A corporation or non-corporate entity shall be regarded as in
control of another corporation if it owns or directly or indirectly controls at
least fifty percent (50%) of the voting stock of the other corporation or (a) in
the absence of the ownership of at least of fifty percent (50%) of the voting
stock of a corporation or (b) in the case of a non-corporate entity, the power
to direct or cause the direction of the management and policies of such
corporation or non-corporate entity, as applicable.

4

6.18 Waiver of Bulk Sales.

The parties waive compliance with any bulk sales law or similar law in
connection with the consummation of the transactions contemplated hereby.

6.19 Exhibits and Schedules.

All Exhibits and Schedules referred to herein form an integral part of this
Agreement and are incorporated into this Agreement by reference.

6.20 Interpretation.

The parties hereto acknowledge and agree that: (a) each party and its
Representatives have reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; and (b) the terms and provisions
of this Agreement shall be construed fairly as to each party hereto and not in
favor of or against either party regardless of which party was generally
responsible for the preparation or drafting of this Agreement.

6.21 Arbitration.

(a) Arbitration of Dispute. Any dispute or controversy arising under this
agreement, which is unable to be resolved by good faith negotiations among the
parties (NOVAVAX and FIELDING shall constitute a single “party” for purposes of
this Section 6.21), shall be determined and resolved by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) in effect on the date the arbitration is commenced. In the
event of any inconsistency between such rules and the terms of this Agreement,
this Agreement shall supersede the rules of the AAA. Judgment on any award
rendered in the arbitration may be entered in any court having jurisdiction and
shall be final, binding and non-appealable and conclusive. The AAA shall have
jurisdiction over the parties to this Agreement for purposes of the arbitration.
The provisions of this Agreement pertaining to arbitration shall be binding upon
the heirs, successors, assigns, personal representatives and bankruptcy trustees
of the parties hereto. Any arbitration shall be conducted in (or as close as
possible to) the city and state of the principal place of business of the party
not demanding that arbitration be commenced.

(b) Arbitration Procedure. The AAA shall administer the arbitration. The AAA
shall appoint a single arbitrator (the “Arbitrator”) to conduct the arbitration
from its regularly maintained list of commercial arbitrators. The arbitration
shall occur within 30 days of the AAA’s receipt of a demand for arbitration in
accordance with this Agreement. Not more than 20 days after its appointment, the
Arbitrator shall conduct a preliminary hearing in accordance with AAA
guidelines. Not less than five days prior to the preliminary hearing, all
parties to the arbitration shall serve upon the other parties a written list of
witnesses and exhibits to be used at the arbitration hearing. Except for good
cause shown, no witness or exhibit may be utilized at the arbitration other than
those set forth on such lists. The Arbitrator shall issue a final award not more
than 14 days following the conclusion of the hearing. The Arbitrator shall have
the power to hear and decide, by documents only or with a hearing (at the
Arbitrator’s sole discretion), any pre-hearing motions in the nature of
pre-trial motions to dismiss or for summary judgment.

(c) Fees and Expenses. Each party in the arbitration shall initially bear its
own attorneys’ fees and costs of arbitration. The non-prevailing party in the
proceeding shall be ordered to pay, and shall have ultimate responsibility for,
all of the Arbitrator’s fees and the fees of the AAA and to reimburse the
prevailing party for its attorneys’ fees, expert witness fees and costs, and all
such fees and costs shall be included in the judgment to be entered against the
non-prevailing party.

(d) Right to Seek Injunctive Relief. Notwithstanding this Section 6.21, either
party may seek preliminary injunctive relief if, in its judgment, such action is
necessary to avoid irreparable damage during the pendency of the arbitration
procedures. Each of the parties acknowledges and agrees that the other party
would be damaged irreparably in the event this Agreement is not performed in
accordance with its terms or otherwise is breached or violated. Accordingly,
each of the parties agrees that, without posting bond or other undertaking, the
other party will be entitled to an injunction or injunctions to prevent breaches
or violations of the provisions of this Agreement and to enforce specifically
this Agreement and the terms and provisions hereof.

[Signature page follows.]

5

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

NOVAVAX, INC.

By:      
Name:      
Title:      


FIELDING PHARMACEUTICAL COMPANY

By:      
Name:      
Title:      


PHARMELLE, LLC

By:      

Name:      

6

Title: _____________________________________EXHIBIT A

BILL OF SALE AND ASSIGNMENT

7

EXHIBIT B

FIELDING TRADEMARK ASSIGNMENT

8

EXHIBIT C

NOVAVAX TRADEMARK ASSIGNMENT

9

EXHIBIT D

ASSUMPTION AGREEMENT

10